TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-06-00261-CV


Jorge Arturo Aguirre, Appellant


v.


Guillermo P. Flores, Appellee



FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT

NO. GN201430, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING 



M E M O R A N D U M   O P I N I O N


	Appellant Jorge Arturo Aguirre and Appellee Guillermo P. Flores no longer wish
to pursue this appeal and have filed a joint motion to dismiss with prejudice.  In their motion, the
parties have informed the Court that all matters in controversy related to this appeal have been
settled and resolved to the parties' mutual satisfaction.  Accordingly, we grant the motion and
dismiss the appeal with prejudice.  Tex. R. App. P. 42.1(a).



					__________________________________________
					Jan P. Patterson, Justice
Before Justices Patterson, Pemberton and Waldrop
Dismissed on Joint Motion
Filed:   November 14, 2006